COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:        Reynaldo Zamora V. The State of Texas

Appellate case number:      01-15-00367-CR

Trial court case number: 87-0140

Trial court:                22nd District Court of Hays County

Date motion filed:          6/16/16

Party filing motion:        Appellant

        It is ordered that the motion for rehearing is   DENIED     GRANTED.


Judge’s signature:              /s/ Michael Massengale
                           Acting individually     Acting for the Court

Panel consists of: Justices Higley, Bland, and Massengale


Date:                July 14, 2016